Title: From George Washington to Harry Innes, 2 March 1789
From: Washington, George
To: Innes, Harry



Sir.
Mount Vernon March 2nd 1789.

I have been favored by the receipt of your obliging letter, dated the 18th of Deer last, just in time to send my acknowledgment by a person, who is immediately returning to Kentucky. This circumstance prevents me from expressing, so fully as I might otherwise have done, the sense I have of the very patriotic sentiments you entertain respecting the important matter, which is the subject of your letter. As a friend to United America, I embrace, with extreme satisfaction, the proposals you are pleased to offer of transmitting farther intelligence. For which purpose, I will endeavour to arrange & send you a Cypher by the earliest safe conveyance. In the mean time, I rely implicitly upon that honour which you have pledged, & those professions which you have made; and sincerely hope, that your activity & discretion will be successful, in developing the machinations of all those, who, by sowing the seeds of disaffection, may attempt to seperate any portion of the United States from the Union. I will only add; for myself, I have little doubt, but that a perseverance in temperate measures & good dispositions will produce such a system of national policy, as shall be  mutually advantageous to all parts of the American Republic. I am, Sir, With much esteem, your Most obliged & Most Obedt Servt
